DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 1/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Numbers 9,224,773 and 9,620,555 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by forming an adhesion layer over a second surface of the substrate opposite the first surface, wherein the adhesion layer comprises a compound of nitrogen and a metal, and wherein all grains in the adhesion layer are smaller than 50Å.
Regarding claims 11-15, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by depositing an adhesion layer over a substrate, wherein depositing the adhesion layer comprises controlling a flow-rate, a partial pressure, or a combination thereof of nitrogen so that any grains in the adhesion layer has a grain size smaller than 50Å, and wherein the adhesion layer comprises nitrogen and a metal.
Regarding claims 16-20, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by depositing an adhesion layer over a second surface of the semiconductor substrate opposite the first surface, wherein the adhesion layer comprises a first layer, the first layer comprising nitrogen and a metal; depositing a metal shielding layer over the adhesion layer; and removing portions of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234.  The examiner can normally be reached on 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896